Citation Nr: 0815000	
Decision Date: 05/06/08    Archive Date: 05/12/08

DOCKET NO.  03-11 060 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to a rating higher than 20 percent for residuals 
of a right ankle fracture before September 1, 2003, and a 
rating higher than 30 percent from September 1, 2003.

REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

J. Horrigan 

INTRODUCTION

The veteran, who is the appellant, served on active duty from 
December 1986 to September 1989 and from March 1991 to April 
1992.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in April 2002 of a Department 
of Veterans Affairs (VA) Regional Office (RO) that assigned a 
100 percent rating under 38 C.F.R. § 4.30 (a temporary total 
rating for convalescence) following right ankle surgery by 
the VA from December 24, 2001, to April 1, 2002, and at the 
termination of the temporary total rating, the RO assigned a 
10 percent rating under Diagnostic Codes 5010-5271. While on 
appeal, in a May 2002 rating decision, the RO increased the 
rating to 20 percent at the termination of the temporary 
total rating.
 
In September 2005, the veteran appeared at a hearing before 
the undersigned Acting Veterans Law Judge.  A transcript of 
this hearing is of record.

In a decision in September 2006, the Board extended the 
period of convalescence following surgery in December 2001, 
to July 31, 2002.  The Board also remanded the claim for 
increase for further evidentiary development.  As the 
requested development has been completed, no further action 
is necessary to comply with the Board's remand directive.  
Stegall v. West, 11 Vet. App. 268 (1998). 

While on appeal in a rating decision in September 2007, the 
RO increased the rating to 30 percent disabling, effective 
from September 1, 2003, following the termination of the 
temporary total rating for convalescence after ankle surgery 
in July 2003.  




FINDING OF FACT

From August 2002, following the termination of a temporary 
total rating for convalescence after right ankle surgery in 
December 2001, and before right ankle fusion in July 2003, 
the residuals of a right ankle fracture were pain and 
dorsiflexion in the range from 0 to 10 degrees and plantar 
flexion in the range of 20 to 40 degrees without evidence of 
severe foot impairment; from September 2003, following the 
termination of a temporary total rating for convalescence 
after right ankle fusion in July 2003, the residuals of a 
right ankle fracture are ankylosis in dorsiflexion between 0 
and 10 degrees without ankylosis in plantar flexion at more 
that 40 degrees or angular deformity. 


CONCLUSION OF LAW

From August 2002, following the termination of a temporary 
total rating for convalescence after right ankle surgery in 
December 2001, and before right ankle fusion in July 2003, 
the criteria for a rating higher than 20 percent for 
residuals of a right ankle fracture have not been met; from 
September 2003, following the termination of a temporary 
total rating for convalescence after right ankle fusion in 
July 2003, the criteria for a rating higher than 30 percent 
for residuals of a right ankle fracture have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71, Diagnostic 
Codes 5270, 5217, 5284 (2007).


Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate the claim.  



Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  

The VCAA notice requirements apply to all five elements of a 
service connection claim.  The five elements are: 1) veteran 
status; 2) existence of a disability; 3) a connection between 
the veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  Dingess 
v. Nicholson, 19 Vet. App. 473 (2006). 

In a claim for increase, the VCAA notice requirements include 
notice of the type of evidence needed to substantiate a 
claim, namely, evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Also, if 
the Diagnostic Code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the VA must provide at least 
general notice of that requirement to the claimant.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

The RO provided post-adjudication VCAA notice by letters, 
dated in December 2004 and in September 2006.  The VCAA 
notice included the type of evidence needed to substantiate 
the claim for a higher rating, namely, evidence indicating an 
increase in severity and the effect that worsening has on the 
claimant's employment and daily life.  

The veteran was notified that VA would obtain VA records and 
records of other Federal agencies, and that he could submit 
other records not in the custody of a Federal agency, such as 
private medical records, or with his authorization VA would 
obtain any such records on his behalf.  He was essentially 
asked to submit evidence, which would include that in his 
possession, in support of his claim.  The notice included the 
provisions for the effective date of the claim and for the 
degree of disability assignable.

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence), of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); and of 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) (evidence 
demonstrating a worsening or increase in severity of a 
disability and the effect that worsening has on employment 
and daily life, except general notice of the criteria of the 
Diagnostic Code under which the claimant is rated, which 
consists of a specific measurement or test result).

As the VCAA notice came after the initial adjudication, the 
timing of the notice did not comply with the requirement that 
the notice must precede the adjudication.  The timing defect 
was cured as after the RO provided substantial 
content-complying VCAA notice the claim was readjudicated as 
evidenced by the supplemental statement of the case, dated in 
September 2007.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. 
Cir. 2007) (Timing error cured by adequate VCAA notice and 
subsequent readjudication without resorting to prejudicial 
error analysis.).

As for the omission in the VCAA notice of the general notice 
of the criteria of the Diagnostic Code under which the 
claimant is rated, which consists of a specific measurement 
or test result, at this stage of the appeal when the veteran 
already has notice of the rating criteria as provided in the 
statement of the case, there is no reasonable possibility 
that further notice of the exact same information would aid 
in 
substantiating the claim, and any deficiency as to VCAA 
compliance is harmless error.   Wensch v. Principi, 15 Vet. 
App. 362, 368 (2001) (compliance with the VCAA is not 
required if no reasonable possibility exists that any notice 
or assistance would aid the appellant in substantiating the 
claim).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim. The RO did obtain the relevant VA 
records.  A recent VA examination was conducted which provide 
sufficient information to rate the right ankle disability.  
In the Informal Hearing Presentation, dated in April 2008, 
the veteran's representative asked for a reexamination.  
Reexamination will be requested whenever there is a need to 
verify either the continued existence or the current severity 
of a disability.  38 C.F.R. § 3.327(a).  As the VA 
examination covered the rating criteria, a reexamination is 
not warranted. 

As there is no indication of the existence of additional 
evidence to substantiate the claim, the Board concludes that 
the duty-to-assist provisions of the VCAA have been complied 
with.  


REASONS AND BASES FOR FINDING AND CONCLUSION

Procedural Background 

VA records show that in December 2001 the veteran was treated 
for osteomyelitis of the right ankle with irrigation and 
debridement.  After the surgery, the veteran was granted a 
temporary total rating for convalescence, which was 
terminated in July 2002.  At the termination of the temporary 
total rating, a 20 percent rating was assigned until the 
veteran had fusion of the right ankle in July 2003.  After 
the surgery in July 2003, the veteran was also granted a 
temporary total rating for convalescence, which was 
terminated in September 2003.  At the termination of the 
temporary total rating, a 30 percent rating was and is 
currently assigned. 

Rating Principles 

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

The service-connected residuals of a right ankle fracture may 
be rated under 38 C.F.R. § 4.71a, Diagnostic Code 5270 or 
Diagnostic Code 5271. 

Under Diagnostic Code 5270, the criteria for the next higher 
rating, 30 percent, are ankylosis in plantar flexion between 
30 degrees and 40 degrees, or in dorsiflexion, between 0 
degrees and 10 degrees.  The criteria for the next higher 
rating, 40 percent, are ankylosis in plantar flexion at more 
than 40 degrees, or in dorsiflexion at more than 10 degrees, 
or with abduction, adduction, inversion or eversion 
deformity.

Under Diagnostic Code 5271, the 20 percent rating is the 
maximum schedular rating for marked limitation of motion of 
the ankle.  

The normal range of motion of the ankle is from zero to 20 
degrees of dorsiflexion and from zero to 45 degrees of 
plantar flexion.  38 C.F.R. § 4.71, Plate II.

A Rating Higher than 20 Percent 

On the question of whether a rating higher than 20 percent 
was warranted from August 2002, following the termination of 
a temporary total rating for convalescence after right ankle 
surgery in December 2001, and before right ankle fusion in 
July 2003, VA records, covering the period from January 2003 
to July 2003, show that the veteran was seen frequently as he 
was awaiting surgery for fusion of the ankle.  When reported, 
dorsiflexion was in the range from 0 to 10 degrees and 
plantar flexion was in the range of 20 to 40 degrees.  The 
veteran's primary complaint was intractable pain. 

As the right ankle disability was already rated 20 percent, 
which was the maximum schedular rating for marked limitation 
of motion of the ankle under Diagnostic Code 5271, the 
criteria for the next higher rating under Diagnostic Code 
5270 were ankylosis in plantar flexion between 30 degrees and 
40 degrees or in dorsiflexion between 0 degrees and 10 
degrees. 

In the absence of evidence of ankylosis of the right ankle, 
prior to the ankle fusion in July 2003, the criteria for a 30 
percent rating under Diagnostic Code 5270 had not been met.  
As for other potentially applicable Diagnotic Codes, under 
Diagnostic Code 5284, a 30 percent rating was assignable for 
a severe foot injury. Except for pain, there was no evidence 
of severe loss of balance or propulsion to support a finding 
of a severe foot injury.  

As the criteria for a rating higher than 20 percent from 
August 2002, following the termination of a temporary total 
rating for convalescence after right ankle surgery in 
December 2001, and before right ankle fusion in July 2003, 
under either Diagnostic Code 5271 or Diagnostic Code 5284 had 
not been demonstrated, the preponderance of the evidence is 
against the claim, and the benefit-of-the-doubt standard of 
proof does not apply.  38 U.S.C.A. § 5107(b).

A Rating Higher than 30 Percent 

On the question of whether a rating higher than 30 percent 
from September 2003, following the termination of a temporary 
total rating for convalescence after right ankle fusion in 
July 2003, on VA examination in June 2004, the veteran gave a 
history of numerous surgeries on his right ankle both during 
and after service.  He complained of right ankle pain on a 
daily basis as well as some weakness and swelling in the 
ankle.  He stated that he could walk about a quarter mile.  
Range of motion in the right ankle was reported to be 0 
degrees of dorsiflexion and from 0 to 20 degrees of plantar 
flexion.  It was noted that the veteran could get the ankle 
to a 90 degree angle.  Strength against resistance was 5/5.  
No additional loss of motion was noted on repeated range of 
motion testing.  X-rays of the right ankle revealed fusion at 
the right tibiotaler joint space with degenerative changes.  
Inversion and eversion appeared normal. 

On VA examination in August 2006, the veteran complained of a 
dull aching in the right ankle joint that worsened with 
weather changes.  He stated that he had  difficulty when 
walking on a grade or standing 30 minutes, that he could no 
longer run, and that he could walk about a mile.  It was 
noted that the veteran used a brace. Dorsiflexion was 
ankylosed at 0 degrees and plantar flexion was to 20 degrees.  
Angulation of the ankle was normal. 

Under Diagnostic Code 5270, the criteria for the next higher 
rating is ankylosis in plantar flexion at more than 40 
degrees, or in dorsiflexion at more than 10 degrees, or with 
abduction, adduction, inversion or eversion deformity.  

As the ankle is not ankylosed in plantar flexion and as there 
is no angular deformity, such asabduction, adduction, 
inversion or eversion, the criteria for a 40 percent on these 
criteria have not been. 

The veteran does have ankylosis in dorsiflexion at 0 degrees.  
As ankylosis in dorsiflexion is not greater than 10 degrees, 
the criteria for a 40 percent based on ankylosis in 
dorsiflexion have not been met. 

Under Diagnostic Code 5284, a 40 percent rating is assignable 
for loss of use of the foot.  Loss of use of the foot means 
no effective function remains other than that which would be 
equally well served by an amputation stump at the site of 
election below the knee with use of a suitable prosthetic 
appliance.  The determination will be made on the basis of 
the actual remaining function of the foot, namely, acts of 
balance and propulsion.  There is no evidence that the actual 
remaining function of the foot would be equally well served 
by an amputation stump at the site of election below the knee 
with use of a suitable prosthetic appliance. 



As the criteria for a rating higher than 30 percent from 
September 2003, following the termination of a temporary 
total rating for convalescence after right ankle fusion in 
July 2003, under either Diagnostic Code 5271 or Diagnostic 
Code 5284 have not been demonstrated, the preponderance of 
the evidence is against the claim, and the benefit-of-the-
doubt standard of proof does not apply.  38 U.S.C.A. 
§ 5107(b).

Although the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance, the Board is not precluded from considering 
whether the case should be referred to the Director of VA's 
Compensation and Pension Service.  In this case, the 
disability picture is not so exceptional or unusual as to 
render impractical the application of the regular schedular 
criteria.  For this reason, the Board finds no basis to refer 
this case for consideration of an extraschedular rating


ORDER

A rating higher than 20 percent for residuals of a right 
ankle fracture before September 1, 2003, and a rating higher 
than 30 percent from September 1, 2003, is denied.

____________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


